The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 118-120 are objected to because of the following informalities:
Claim 118, line 3, “Each” should be --each--.
Claims 119 and 120, line 1, --frame-- should be inserted after “container”.
Also in claim 19, lines 3 and 4, “the” (2nd occurrence) should be --each--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 94-112 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94, lines 6-8, the recitation “a lifting surface … movable with respect to … the frame body” is ambiguous. It is not clear if applicant is intending to recite that a) there is a lifting surface on the first and second ends of the lift body, and the lifting surface is movable with respect to the frame body, or b) there is a lifting surface on the first end of the lift body, and the second end of the lift body is movable with respect to the frame body.
Applicant argues that only one of the two possible interpretations is described in and enabled by the specification. However, the rejection is not made under 112(a) for lack of enablement or written description, but rather because the claim language per se is ambiguous. Whether or not the feature is adequately described in the specification does not overcome the fact that the claim language itself is indefinite. 
Regarding applicant’s indication that the second interpretation was intended, the rejection could be avoided by amending the passage at issue with the following suggested language: in lines 6-7, replace “a lifting surface … positioned” with --wherein a lifting surface is provided on the … body, and the … body is positioned--.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 117-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Back (US 3,135,407, previously cited).
Re claim 117, Back shows a container base frame 10-13 capable of supporting a container (shown in phantom in Fig. 1) for demountable installation on a tractor trailer frame 29, comprising at least one longitudinally extending rail 10/11 and a series of spaced-apart cross-members 12/13, wherein a portion of the cross-members are spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates 21, wherein a pair of the leg mounting plates are situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates are situated on opposite sides of the container base frame in a rear portion of the container base frame (Fig. 1), wherein the container base frame is configured to be situated under a container when the container is on a trailer frame, and the container base frame is configured to be removably seated on a frame of a tractor trailer (col. 1:10-19 and col. 2:24-37), and a plurality of support legs 14-17, each attached to one of the leg mounting plates on the container base frame, each of the support legs having an upper mounting portion (e.g., 14) and a lower base portion (e.g., 14a), wherein the base portion is releasably moveable within the upper mounting portion 30 that the support legs are vertically retractable from a first free-standing position (Figs. 1-2 solid), in which each of the plurality of support legs extends downwardly between the container base frame to a support surface, to a second travel position (either of the phantom positions shown in Figs. 1 and 2) in which each of the lower base portions of the plurality of support legs is positioned within each of the upper mounting portions so that the support legs are elevated from the support surface.
Re claim 118, Back shows support legs 14-17 for use with a cargo container frame 10-13 for use in supporting a free-standing cargo container (Fig. 1), comprising:
[E]each of the support legs being a longitudinally extending support leg having an upper mounting portion 14 and a lower base portion 14a, wherein the base portion is releasably movable within the upper mounting portion so that when the support legs are installed on a cargo container frame 10-13, the support legs extend downwardly from a mounting end of the upper mounting portion to a support surface in a free-standing position (Figs. 1-2 solid), and the lower base portion of each of the support legs is vertically retractable to a second travel position (Fig. 1 or 2 phantom) in which the lower base portion of each of the support legs is positioned within the upper mounting portion thereof so that each of the support legs is elevated above the support surface.
Re claim 119, when in the travel and free-standing positions, each of the support legs further comprises at least one “locking mechanism”, as broadly recited, to releasably lock the upper mounting portion of the support leg to the lower base portion of the support leg (not explicitly recited but considered inherent; i.e., when not raising or lowering the jack with handle 14c, the mechanism for raising and lowering the jack would be “locked”).
Re claim 120, at least one of the support legs comprises at least one handle 14c to “assist in vertically moving”, as broadly recited, the lower base portion of the at least one support leg (e.g., rotation of the handle causes the base portion of the support leg to move up or down).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 113-116 are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of McCann (GB 2,234,731).
Back shows a vehicle cargo container assembly capable of demountable installation on a tractor trailer frame, comprising:
a cargo container having a container body (Fig. 1 phantom) and a container base frame 10-13, wherein the container body is positioned on top of the container base frame and the container base frame is configured to be removably seated on a frame 29 of a tractor trailer, wherein the cargo container base frame comprises:
at least one longitudinally extending rail 10/11 and a series of spaced-apart cross-members 12/13, wherein a portion of the cross-members are spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates 21, wherein a pair of the leg mounting plates are situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates are situated on opposite sides of the container base frame in a rear portion of the container base frame (Fig. 1); and
a plurality of support legs 14-17, each attached to one of the leg mounting plates on the container base frame, each of the support legs having an upper mounting portion (e.g., 14) and a lower base portion (e.g., 14a), wherein the base portion is releasably moveable within the upper mounting portion so that the support legs are vertically retractable from a first free-standing position (Figs. 1-2 solid), in which each of the plurality of support legs extends downwardly between the container base frame to a support surface, to a second travel position (Fig. 1 or 2 phantom) in which each of the lower base portions of the plurality of support legs is positioned within each of the upper mounting portions so that the support legs are elevated from the support surface. In at least the “travel position” (as broadly recited) shown in Fig. 2 phantom, the support legs remain (or at least could remain) vertically extending in the travel position. The examiner notes the term “travel” as used in the claim is merely nominal and imparts no particular limitations per se to the claim. The support leg when positioned as shown in Fig. 2 phantom meets all claim limitations pertaining to the “travel position”, i.e., “each of the lower base portions of the plurality of support legs is positioned within each of the upper mounting portions so that the support legs are elevated from the support surface”, and “at least two of the plurality of support legs remain vertically extending”. While Back discloses in col. 2:19-23 that the legs “may be swung upwardly … and secured in the raised position”, the claim does not require the travel position to necessarily be the final position to which the legs are moved, nor does it preclude positions in addition to the free-standing and travel positions.
However, Back does not show that at least two of the plurality of support legs are non-pivoting support legs.
McCann shows a generally similar vehicle cargo container assembly 2 capable of demountable installation on a tractor trailer frame 1, wherein two pairs of adjustable support legs 4 are provided on opposite sides of the assembly at front and rear portions thereof, wherein each leg has an upper mounting portion and a lower base portion (not separately identified but readily apparent from Figs. 2, 3 and 6), wherein the base portion is releasably moveable within the upper mounting portion so that the support legs are vertically retractable from a first free-standing position (Fig. 3), in which each of the plurality of support legs extends downwardly between the container base frame to a support surface, to a second travel position (Fig. 2) in which each of the lower base portions of the plurality of support legs is positioned within each of the upper mounting portions so that the support legs are elevated from the support surface, wherein at least two of the plurality of support legs are non-pivoting support legs and remain vertically extending in the travel position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Back such that at least two of the plurality of support legs were non-pivoting legs that remained vertically extending in the travel position, as shown by McCann, as this would reduce complexity of the system (i.e., the components necessary to provide the rotational movement of the support legs could be eliminated) and allow a quicker and easier transition between the travel and use positions.
Claims 114 and 116 are treated in the same manner as analogous claims 119 and 120 in par. 6 above. Note that McCann also discloses a handle 5.
Re claim 115, the support legs of Back are fixed in position at an upper mounting end thereof (at least when in either of the first and second positions), and the support legs further comprise at least one extending support arm 27 for supporting the cargo container base frame.
Claims 94-96, 98, 99, 101, 102 and 109-112 are rejected under 35 U.S.C. 103 as being unpatentable over Berends (US 3,730,366, previously cited) in view of Back and McCann.
Berends shows a vehicle cargo container and lift frame assembly, comprising:
a lift frame assembly comprising a frame body 34, 36, 38, 44 on a top portion of a frame 12 (includes 30-33, 35 and 37), the frame body extending from a first end to a second end;
a lift mechanism moveable with respect to the first end of the frame body, the lift mechanism comprising:
a lift body 14 having a first end and a second end, a lifting surface 54, 58 on (at least) the first end of the lift body and (at least) the second end of the lift body being positioned so as to be movable with respect to the first end of the frame body, wherein the lifting surface is positioned to engage an underside of a base frame of a cargo container C when placed on an upper side of the frame body (Fig. 4);
an inflatable air bag 16 having an upper side and a lower side and mounted on the lower side to a platform 34 positioned on the frame beneath the lift body, wherein the inflatable air bag is connected on the upper side thereof to a mounting surface attached to the lift body (i.e., the underside of the lift body, as described in col. 3:4-11);
a source of compressed air (note “compressor” disclosed at col. 3:48) in fluid communication (via conduits 90) with the inflatable air bag;
a cargo container assembly C having a container body, the container assembly configured to be removably seated on the lift frame assembly (Fig. 4); and
a plurality of support legs L, each attached to the container assembly, each of the support legs vertically movable from a first free-standing position, in which each of the plurality of support legs extends downwardly between the container assembly to a support surface, to a second travel position in which each of the support legs are elevated from the support surface (Fig. 8).
Berends does not disclose any further details of the cargo container assembly or the support legs, and specifically does not show the cargo container assembly to further include a container base frame, wherein the container body is positioned on top of the container base frame and the container base frame is configured to be removably seated on the lift frame assembly, and wherein the cargo container base frame comprises:
at least one longitudinally extending rail and a series of spaced-apart cross-members, wherein a portion of the cross-members are spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates, wherein a pair of the leg mounting plates are situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates are situated on opposite sides of the container base frame in a rear portion of the container base frame; and wherein
the plurality of support legs are each attached to one of the leg mounting plates on the container base frame, with each of the support legs having an upper mounting portion and a lower base portion, wherein the base portion is releasably moveable within the upper mounting portion so that the support legs are vertically retractable from the first free-standing position to the second travel position, in which each of the lower base portions of the plurality of support legs is positioned within each of the upper mounting portions, wherein at least two of the plurality of support legs are non-pivoting support legs and remain vertically extending in the travel position.
As noted above with respect to claim 113, these features of a cargo container assembly, including a container base frame and a plurality of support legs having vertically retractable upper and lower portions, are shown by Back, with the exception of at least two of the support legs being non-pivoting.
As also noted above with respect to claim 113, McCann shows all of these features of the support legs, including at least two of the support legs being non-pivoting.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Berends by configuring the cargo container assembly to further include a container base frame, wherein the container body was positioned on top of the container base frame and the container base frame was configured to be removably seated on the lift frame assembly, and wherein the cargo container base frame comprised at least one longitudinally extending rail and a series of spaced-apart cross-members, wherein a portion of the cross-members were spaced apart in a manner capable of accommodating and being connected to a plurality of leg mounting plates, wherein a pair of the leg mounting plates were situated on opposite sides of the container base frame in a front portion of the container base frame and a second pair of leg mounting plates were situated on opposite sides of the container base frame in a rear portion of the container base frame, wherein the plurality of support legs were each attached to one of the leg mounting plates on the container base frame, with each of the support legs having an upper mounting portion and a lower base portion, wherein each base portion was releasably moveable within the upper mounting portion so that the support legs were vertically retractable from the first free-standing position to the second travel position, in which each of the lower base portions of the plurality of support legs was positioned within each of the upper mounting portions, respectively, and wherein at least two of the plurality of support legs were non-pivoting support legs that remained vertically extending in the travel position, as collectively taught by Back and McCann, as this would simply be the substitution of a well-known and art recognized alternative cargo container assembly, the use of which in the apparatus of Berends would have neither required undue experimentation nor produced unexpected results, especially since it is clear from Berends that the particular type of cargo container is not critical, and would reduce complexity of the system and allow a quicker and easier transition between the travel and use positions of the support legs.
Re claim 95, Berends shows that the lift body comprises at least two extending lift arms 46, 48, each pivotably mounted on the second end of the lift body to the first end of the frame body.
Re claim 96, Berends shows that the lifting surface is attached to the first end of the lift body and is connected to at least two of the extending lift arms.
Re claim 98, Berends shows that the frame of the lift frame assembly comprises a longitudinally extending base frame 12 positioned beneath and supporting a lower side of the frame body.
Re claim 99, Berends discloses that the frame body includes a locking mechanism (col. 4:38-40).
Re claim 101, Berends discloses a second lift mechanism moveable on an end of the frame body opposite the first lift mechanism (col. 4:55-56).
Re claim 102, as noted above, Berends discloses that the source of compressed air comprises a compressor and conduit for allowing compressed air to be fed into the lower side of the inflatable air bag. To have provided an electronic control panel for operating the compressor and a pressure gauge to monitor the pressure would have been obvious design expediencies which anyone with ordinary skill in the art would readily recognize as conventional features of a compressed air operating system.
Re claims 109-111, as noted above with respect to claims 114-116, 119 and 120, Back discloses all limitations of these claims. Such features would obviously be included in the apparatus of Berends when modified in the manner described above.
Re claim 112, the general provision of “a lock warning light in a cab of a truck”, as broadly claimed, would have been a simple design expediency. Note that the claim does not refer to any particular lock and/or any particular truck.

Claim 97 is rejected under 35 U.S.C. 103 as being unpatentable over Berends in view of Back and McCann, as applied to claims 94-96 above, and further in view of Berends (US 3,717,273, previously cited).
Berends as modified does not show that the lifting surface is located on mounting flanges rotatably positioned on a bar extending between two of the at least two extending lift arms, which two extending lift arms are located on outermost sides of the lift body.
Berends ‘273 shows a vehicular bag hoist wherein a lifting surface 28 is located on mounting flanges 58 rotatably positioned on a bar 56 extending between two extending lift arms 46 located on outermost sides of a lift body 40.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Berends by configuring the lifting surface so as to be located on mounting flanges rotatably positioned on a bar extending between two of the at least two extending lift arms located on outermost sides of the lift body, as shown by Berends ‘273, as this would simply be an art recognized, alternate equivalent means of providing a lifting surface of a lift body in a substantially similar environment and for a similar purpose, the use of which in the apparatus of Berends would have neither required undue experimentation nor produced unexpected results.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Berends in view of Back and McCann, as applied to claims 94 and 99 above, and further in view of Hand (US 3,262,678, previously cited).
Berends as modified does not show the locking mechanism to include a plurality of locking hooks rotatably operable on at least one transversely extending beam interconnected by a longitudinally extending beam, wherein the hooks are actuated by a locking lever positioned on the frame body.
Hand shows a locking mechanism for locking a removable cargo container 100 to a frame body 31 of a lift frame positioned above a vehicle frame 21, wherein the locking mechanism includes a plurality of locking hooks 91, 92 rotatably operable on at least one transversely extending beam 81 interconnected by a longitudinally extending beam 85, wherein the hooks are actuated by a locking lever 84 positioned on the frame body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Berends by configuring the locking mechanism to include a plurality of locking hooks rotatably operable on at least one transversely extending beam interconnected by a longitudinally extending beam, wherein the hooks were actuated by a locking lever positioned on the frame body, as shown by Hand, as this would simply be the provision of a well-known and art recognized locking mechanism for the same purpose and in the same environment, the use of which in the apparatus of Berends would have neither required undue experimentation nor produced unexpected results, especially since Berends indicates that the particular type of locking mechanism is not critical.

Applicant's arguments filed 8/08/22 have been fully considered but they are not persuasive. Applicant argues regarding the 102 rejection of claims 113-120 that Back teaches jacks used to raise and lower a container, allegedly in distinction to the claimed “support legs”. Applicant then asserts that claim 113 has been amended to recite that at least two of the legs are non-pivoting and remain vertical in the travel position. This is not persuasive. First, it is noted that independent claims 117 and 118 have not been amended with the above-noted limitation added to claim 113. As applicant does not separately argue claims 117 and 118, it is not clear whether this was an inadvertent omission or whether applicant believes these claims to be allowable even without such an amendment. In any event, to whatever extent applicant’s arguments may apply to claims 117 and 118 without the above-noted limitation, Back is seen as showing each of the limitations set forth therein, as noted above in par. 6. There is nothing about the terms “support legs” or “travel position” as set forth in these claims which define over what is shown by Back. Just because Back’s legs can be used as jacks to lift a container does not preclude them from also being “support legs”. Similarly, the fact that Back’s support legs have a position in which they are pivoted does not preclude them from having a travel position.
Applicant’s arguments concerning the claim 113 amendment, although effective to overcome the 102 rejection thereof, are moot in view of the new grounds of rejection.
Applicant further argues that Berends does not include a lift frame as claimed but rather an elevator configuration. This is not persuasive. As noted above in par. 10, Berends discloses a lift frame assembly comprising a frame body 34, 36, 38, 44 on a top portion of a frame 12, a lift mechanism moveable with respect to the first end of the frame body, the lift mechanism comprising: a lift body 14 having a first end and a second end, a lifting surface 54, 58 on the first end of the lift body and the second end of the lift body being positioned so as to be movable with respect to the first end of the frame body, wherein the lifting surface is positioned to engage an underside of a base frame of a cargo container C when placed on an upper side of the frame body. While there may be differences the disclosed invention and Berends disclosure, applicant’s arguments are beyond the scope of the claims. Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that Berends does not teach the details of the cargo container assembly as claimed. While this is not contested, it is the subject of the 103 obviousness rejection set forth above. Applicant then argues that there is nothing to suggest utilizing Back’s jack system with Berends’ lifting apparatus, as it allegedly would be unnecessarily duplicative. This is also not persuasive. The rejection was not intended to imply that the jacks of Back would be used instead of (or in addition to) the air bags of Berends to lift the container, but rather that the container C of Berends could be modified with a frame having longitudinal rails, cross-members, leg mounting plates, etc., and the support legs L thereof (which are purely for support of the container) could be modified with upper and lower portions retractable relative to each other, as taught by Back. 
Applicant still further argues regarding claim 97 that Berends ‘273 is for lifting a different object than Berends ‘366 and would thus not be combinable. This is not persuasive. Both references are in the same general field of endeavor and are used for lifting. Whether the lifted object is the same in both references is immaterial.
Finally, applicant argues regarding claim 100 that it is unclear how the locking mechanism of Hand would be incorporated into the lift of Berends without interfering with its transversely positionable mechanism. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is further noted that applicant’s arguments concerning the amendment made to claim 94 regarding at least two of the legs being non-pivoting are moot in view of the new grounds of rejection, in the same manner noted above with respect to claim 113.
It is also noted that the amendment to claim 94 is effective to overcome the double patenting rejection thereof. 

Claims 103-108 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

10/12/22